Citation Nr: 0521367	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  99-04 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an effective date prior to August 22, 1997, 
for the grant of service connection for post-traumatic stress 
disorder.  




REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

Procedural History 

When the appeal was first before the Board in July 2000, the 
Board denied an effective date earlier than August 22, 1997, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  In January 2001, the Board denied the 
veteran's motion for reconsideration of its July 2000 
decision.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 2001, the Court granted VA's unopposed 
motion to vacate the Board's decision and remanded the case 
to the Board for compliance with the due process requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA), enacted 
after the Board's decision. 

In May 2002, the Board directed its own Evidence Development 
Unit to develop the claim and to provide the veteran VCAA 
notice, which was accomplished by letter in September 2002.  
In October 2003, due to changes in the law and VA policy, the 
Board remanded the claim to the RO in order that the RO could 
do the development requested by the Board.  In implementing 
the remand, the RO also provided VCAA notice by letter in May 
2004 and considered additional evidence and addressed the 
evidence in the supplemental statement of the case issued in 
February 2005.  As the RO completed the Board's remand 
request, no further action is needed to ensure compliance.  
Stegall v. West, 11 Vet.App. 268 (1998).




FINDINGS OF FACT

1. The claim of service connection for PTSD was received at 
the RO on August 22, 1997, and the RO granted service 
connection for PTSD and assigned an effective date of August 
22, 1997, the date of receipt of the claim.

2. There was no informal or pending claim of service 
connection for PTSD prior to August 22, 1997. 

3. As the grant of service connection was based on a 
liberalizing law, as the veteran met all eligibility criteria 
for the liberalized benefit on the effective date of the 
liberalizing law in May 1993, as the eligibility existed 
continuously from that date to the date of claim on August 
22, 1997, more than 1 year after the effective date of the 
law, service connection is authorized for the period of 1 
year prior to the date of receipt of claim, that is, August 
22, 1996. 


CONCLUSION OF LAW

The criteria for an effective date of August 22, 1996, for 
the grant of service connection for PTSD, have been met.  38 
U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.114(a), 
3.155(a), 3.400(b)(2) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate the claim.  



Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the veteran's behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  If the claim and initial unfavorable 
adjudication occurred prior to the effective date of the 
VCAA, the claimant has the right to subsequent VCAA content-
complying notice and process. 

In the September 2002 and May 2004 letters, the Board and the 
RO issued VCAA notice, following the initial unfavorable 
adjudication by the RO in 1998.  The notice included the type 
of evidence needed to substantiate the claim, namely, 
evidence of a claim prior to 1997.  The veteran was notified 
that VA would obtain VA records and records of other Federal 
agencies and that he could submit private medical records or 
with his authorization VA would obtain private medical 
records on his behalf.  In each instance, the veteran was 
given 60 days to respond.  In the February 2005, supplemental 
statement of the case, the RO cited 38 C.F.R. § 3.159 with 
the provision that the claimant provide any evidence in his 
possession that pertained to the claim.   

Regarding the timing of the notice, since the VCAA notice 
came after the initial adjudication of the claim, it did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the Board and the RO 
described above cured the error in the timing of the notice 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  Mayfield v. Nicholson, 19 Vet. App. 
_ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), and of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice), and, of Pelegrini, supra (requesting that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, 38 C.F.R. § 3.159). 

For these reasons, the veteran was not prejudiced by the 
delay in providing the VCAA content-complying notice because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

The RO has obtained the records of L.D.S., Ph. D.  The Lake 
City and Gainesville VAMCs and the Tallahassee Vet Center 
reported that no pertinent records of the veteran were found.  

As there is no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been fulfilled. 

Factual Background

The veteran was discharged from service in March 1971.  His 
separation document shows that he was a helicopter crew chief 
and he served in Vietnam.  In May 1975, he filed an 
application for VA disability compensation, claiming service 
connection for a psychiatric problem due to combat.  The 
evidence consisted of a March 1974 psychological report, 
including personality test results suggestive of a major 
emotional disorder. 

In a May 1975 rating decision, the RO denied service 
connection for a nervous condition.  Later in May 1975, the 
RO notified the veteran of the adverse determination and of 
his procedural and appellate rights, but the veteran did not 
appeal the rating decision.  Absent a showing of clear and 
unmistakable error in the rating decision, the May 1975 
rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

After May 1975, there was no further correspondence from the 
veteran relevant to a claim of service connection for a 
psychiatric disorder until August 22, 1997, when the RO 
received from the veteran the claim of service connection for 
PTSD.  

On VA examination in September 1997, the examiner, noting the 
veteran's combat history in Vietnam, diagnosed PTSD.  

In October 1997, the RO received the veteran's service 
personnel records that included the award of the Air Medal 
with "V" device and Aircraft Crewman Badge. 

In the January 1998 rating decision, the RO granted service 
connection for PTSD, citing the Air Medal with "V" device 
as conclusive evidence of the in-service stressor, effective 
from August 22, 1997, the date of receipt of the veteran's 
claim of service connection for PTSD.

The evidence associated with the August 1997 claim included a 
May 1997 psychological evaluation by a private psychologist, 
who diagnosed PTSD.  

In July 1997 and February 1999, L.D.S., Ph.D., a private 
psychologist reported treating the veteran for PTSD since 
September 1982 initially under a VA contract authorized by 
the Lake City VAMC. 

VA records, received in February 1999, show that the veteran 
was eligible for readjustment counseling services, beginning 
in September 1982, that were to be provided by a contract 
service provider.  Records of the contract service provider, 
dated in April 1983, and received in February 1999, disclose 
that the veteran was in counseling to relieve symptoms of 
PTSD. 

Law and Regulations  

The effective date of an award based on an original claim 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the application 
for the benefit.  38 U.S.C.A. § 5110(a). 

The effective date of an original disability claim will be 
the day following separation from active service, if the 
claim is received within one year after separation from 
service.  Otherwise, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2).  

On a claim to reopen, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  

A claim or application is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  



Analysis

The veteran argues that the grant of service connection for 
PTSD should be effective retroactively to 1982, when he began 
to receive treatment by a private psychologist, who was under 
contract by VA to provide counseling. 

Generally, the effective date of the grant of service 
connection is determined by the date of receipt of the claim 
for service connection.  The record clearly shows that the 
claim of service connection for PTSD was received on August 
22, 1997, which the RO assigned as the effective date, which 
was more than one year of separation from service.  For this 
reason, the date of receipt of claim controls whether the 
claim is an original claim, one not previously denied, for 
service connection, or a reopened claim for service 
connection, one previously denied.  

However, this does not end the analysis.  The law also 
provides that any communication or action, indicating intent 
to apply for VA benefits from a claimant may be considered an 
informal claim.  Such an informal claim must in writing and 
identify the benefit sought.  38 C.F.R. §§ 3.1(p), 3.155(a).  
By regulatory definition, an informal claim is a pending 
claim, which has not been finally adjudicated.  
38 C.F.R. § 3.160 (c).

After the May 1975 notice of the denial of service connection 
for a nervous condition, no further communication or action 
in writing, indicating the intent to apply for service 
connection for PTSD, is in the veteran's file until August 
22, 1997, the date of receipt of his claim of service 
connection for PTSD.  Also, the record of VA authorization 
for treatment in 1982 does not satisfy the requirements of an 
informal claim because the veteran requested treatment and 
not compensation benefits.  Crawford v. Brown, 5 Vet.App. 33, 
35 (1993).  For this reason, the veteran did not have an 
informal or pending claim of service connection for PTSD 
prior to August 22, 1997. 

As alluded to above, the effect date for either an original 
claim or a claim to reopen is the date of receipt of claim, 
which in this case is August 22, 1997. 

The distinction between an original claim and a reopened 
claim is important here in deciding whether an effective date 
prior to August 22, 1997, is assignable.  If the claim is 
characterized as an original claim, then 38 C.F.R. § 3.114 
must be addressed, and if the claim is one to reopen, then 38 
C.F.R. § 3.157 must be addressed. 

The record shows that the RO denied service connection for a 
nervous condition in May 1975.  In August 1997, the veteran 
applied to "reopen my claim filed May 27, 1975 for Post 
Traumatic Stress Disorder."  

Under precedent caselaw, Spencer v. Brown, 4 Vet. App. 283 
(1993), aff'd 17 F.3d 368 (Fed. Cir. 1994), cert. denied 115 
S.Ct. 61 (1994), where a claim is based upon a liberalizing 
VA law or issue, creating a substantive right by regulatory 
provision that did not exist at the time of the prior final 
denial of the claim, adjudication of the latter claim is not 
a "reopening" of the first, but an original claim. 

In VAOPGCPREC 26-97, a precedent opinion of the Office of 
General Counsel of the Department of Veterans Affairs, which 
is binding on the Board, the General Counsel held that the 
addition of Diagnostic Code 9411, recognizing PTSD as a 
diagnostic entity, to VA's schedule for rating mental 
disorders under 38 C.F.R. § 4.132, effective April 11, 1980, 
was a liberalizing issue for the purposes of 38 C.F.R. 
§ 3.114 (effective date of an award pursuant to a 
liberalizing issue).  

In addition, effective May 19, 1993, VA amended 38 C.F.R. 
§ 3.304 (direct service connection) by adding subsection (f) 
to establish the extent of the evidence required to establish 
service connection for PTSD, which was previously a 
substantive rule in VA's Adjudication Procedural Manual.  
VAOPGCPREC 7-92. 

Under the 1993 amendment, subsection (f) of 38 C.F.R. § 3.304 
provided that in order to establish service connection for 
post-traumatic stress disorder, the medical evidence must 
establish a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 

The 1993 amendment to 38 C.F.R. § 3.304 was also a 
liberalizing change as it relieved a combat veteran's burden 
of producing evidence to substantiate the occurrence of an 
in-service stressor to support the diagnosis of PTSD by 
creating conclusive proof of the stressor on the basis of 
service department evidence of combat.  See Pelegrini v. 
Principi, 18 Vet.App. 112, 125-6 (2004) (a claim under a 
liberalizing regulation was an original claim, not a claim to 
reopen). 

Due to the liberalizing changes in the VA regulations, 
pertaining to a claim of service connection for PTSD in 1980 
and 1993, the veteran's claim in August 1997 was an original 
claim and not a claim to reopen.  See Pelegrini v. Principi, 
18 Vet.App. 112, 125-6 (2004) (a claim under a liberalizing 
regulation was an original claim, not a claim to reopen). 

Since the claim is an original claim and not one to reopen, 
the provisions of 38 C.F.R § 3.157(b)(1), pertaining to a 
report of VA examination or hospitalization, and the 
provisions of 38 C.F.R. § 3.157(b)(2), pertaining evidence 
from a private physician, as informal claims to reopen do not 
apply.  For this reason, VA records, pertaining to 
authorization of treatment in 1982, and records of treatment 
by a private psychologist in 1983, cannot be accepted as an 
informal claim to reopen under 38 C.F.R § 3.157(b).  

The remaining question is whether the effective-date 
provisions, pertaining to a liberalizing law, can be applied 
to the veteran's advance.  Under 38 C.F.R § 3.114(a), where 
is awarded pursuant to a liberalizing law the effective date 
of the award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  Where compensation is 
awarded pursuant to a liberalizing law which became effective 
on or after the date of its enactment, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph, the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law and 
that such eligibility existed continuously from that date to 
the date of claim.  

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).

In this case, as explained above, the liberalizing changes in 
the law occurred in 1980 and 1993 and the veteran's claim was 
received in 1997, more than 1 year after the effective dates 
of the liberalizing changes.  Therefore, under 38 C.F.R. 
§ 3.114(a)(3), benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  In other 
words, an effective of August 22, 1996, may be in order if 
the veteran met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law and 
that such eligibility existed continuously from that date to 
the date of claim. 

As of the April 1980 change, there was no diagnosis of PTSD 
prior to 1982, so the veteran did not meet the criteria for 
an award of service connection for PTSD as of April 1980. 

As for the May 1993 change, the diagnosis of PTSD required 
the medical evidence of a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 

In accordance with the facts, the service department 
evidence, service personnel records, documenting the Air 
Medal with "V" device, and the diagnosis of PTSD since 
1982, establish that the veteran met all the eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law and that such eligibility existed 
continuously from that date to the date of claim.  Therefore 
under 38 C.F.R. 3.114(a)(3), the effective date of service 
connection for PTSD is August 22, 1996, that is, for the 
period of 1 year prior to the date of receipt the claim on 
August 22, 1997. 


ORDER

An effective date of August 22, 1996, for the grant of 
service connection for posttraumatic stress disorder, is 
granted. 





____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


